Title: To Thomas Jefferson from John Redman Coxe, 10 December 1802
From: Coxe, John Redman
To: Jefferson, Thomas


          
            Sir/
            Philada. Decr. 10th. 1802
          
          It is with great pleasure I transmit to Dr. Gantt, through you, a portion of Vaccine Infection: It is from a very perfect pock of the 9th day, but is not however quite so recent as I could wish, being nearly three weeks old.—I have been disappointed, in several late instances, of obtaining matter, from the inattention of Parents allowing the Pock to be rubbed off at the period I had anticipated obtaining a copious supply.—Having given away all the freshest Infection I had, I am under the necessity of forwarding this, which I hope will take effect; I shall nevertheless in a few days take the liberty to forward some, more recent, lest this should fail.— 
          I wish your observation relative to the necessity of distributing the infection was more attended to.—Each days experience proves its propriety;—especially as people are not yet satisfied of the propriety of vaccinating at all seasons of the Year.—
          With great respect & esteem—I am Sir, Yr. much obliged humble servt.
          
            John Redman Coxe
          
        